DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 are currently pending.

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

4.	The following claim limitations are interpreted under 35 U.S.C. 112(f): each “means for [function]” limitation as explicitly set forth in claims 24-29 and/or as set forth in claims from which it depends, is interpreted to invoke 35 U.S.C. 112(f). The Examiner has determined the corresponding structure for these limitations to be shown or described in figures 5A/B and [0016]-[0020], respectively, and/or comprised of structure(s) generally known in the art.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over WO Publication No. 2019/078779 (hereinafter “Wennerstrom”), in view of U.S. Publication No. 2011/0227614 (hereinafter “Anandakumar”), and alternatively in further view of U.S. Publication No. 2017/00238135 (hereinafter “Vamaraju”).

Regarding claims 1, 15, 24, and 30: Wennerstrom teaches a responder device, comprising: a transceiver configured to exchange wireless signals with one or more wireless communication devices; a memory; and one or more processors communicatively coupled to the memory (See, e.g., figure 12 and p. 16: 20-23), the one or more processors configured to: 
receive, via the transceiver, a request for a ranging operation with an initiator device (See, e.g., p. 6: 10-15 note also p. 1: 19-31); 
determine whether a [value] of the responder device meets or exceeds a first threshold (See, e.g., p. 2: 1-20; note also p. 6: 16-26, p. 11: 19-21, p. 14: 1-9); and 
in response to a determination that the [value] meets or exceeds the threshold: transmit, via the transceiver, a response frame including an indication based on the [determination] (See, e.g., p. 2: 1-20; also p. 6: 16-26; note response with indication).
Wennerstrom does not explicitly state wherein the determination and threshold comparison is with respect to a temperature. However, Anandakumar teaches correlating clock drift and/or frequency offsets with temperature and the subsequent compensation thereafter (See, e.g., [0008], [0038], and [0045]-[0048]; note the storage of associations and the comparison of temperature to thresholds)1. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Anandakumar, such as the determination functionality, within the system of Wennerstrom, in order to ensure accurate ranging calculations (note Wennerstrom at p. 1: 32-38; also Anandakumar at [0006]-[0007]).
Wennerstrom modified by Anandakumar may teach or imply configuration to “determine a time period after which the temperature of the responder device is expected to decrease below the threshold” and/or wherein the said transmitting is based on the “determined time period” (See, e.g., Anandakumar [0016], [0028], [0038]-[0040], and [0051]; note the acquisition, interpolation, waiting, and/or threshold functionality. See also Wennerstrom p. 2: 1-20 and p. 8: 23-25; note messaging and dynamic adjusting), but this feature is not explicitly stated. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include the determined time information within the signaling from the responder to the initiator device in order to further prompt effective FTM operation.
Alternatively, Vamaraju teaches a system that overlaps many of the teachings of Wennerstrom modified by Anandakumar, including FTM operation and status indication (See, e.g., [0003]-[0004] and figures 4-5). Vamaraju also more explicitly states indicating to the initiator a determined time period for waiting (See, e.g., [0076]; note also [0073]-[0074]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Vamaraju, such as the indication functionality, within the system of Wennerstrom modified by Anandakumar, in order to further improve ranging value accuracy.
The rationale set forth above regarding the device of claim 1 is applicable the method, device, and medium of claims 15, 24, and 30, respectively.

Regarding claims 2 and 25: Wennerstrom modified by Anandakumar and Vamaraju further teaches transmitting the response frame including the determined time period when the determined time period is less than a value; and refraining from transmitting the response frame when the determined time period is greater than or equal to the value (See, e.g., Anandakumar [0045]-[0048]; also Vamaraju [0076]; note feasibility determination). The motivation for modification set forth above regarding claim 1 is applicable to claim 2.
The rationale set forth above regarding the device of claim 1 is applicable the device of claim 25.

Regarding claim 3: Wennerstrom modified by Anandakumar and Vamaraju further teaches wherein the response frame indicates the temperature of the responder device (See, e.g., Anandakumar [0008], [0038], and [0045]-[0048]; note indication of temperature). The motivation for modification set forth above regarding claim 1 is applicable to claim 3.

Regarding claim 4: Wennerstrom modified by Anandakumar and Vamaraju further teaches wherein the determination that the responder device’s temperature exceeds the threshold indicates that ranging errors resulting from clock drift and/or frequency offsets between the responder device and the initiator device are greater than an amount (See, e.g., Anandakumar [0008], [0038], and [0045]-[0048]; note indication of temperature). The motivation for modification set forth above regarding claim 1 is applicable to claim 4.

Regarding claim 5: Wennerstrom modified by Anandakumar and Vamaraju further teaches wherein the determined time period indicates a number of beacon intervals during which the initiator device is to refrain from initiating ranging operations with the responder device (See, e.g., Vamaraju [0042], [0076], [0086]; also Anandakumar [0051]). The motivation for modification set forth above regarding claim 1 is applicable to claim 5.

Regarding claims 6 and 16: Wennerstrom modified by Anandakumar and Vamaraju further teaches wherein the determined time period is based on the temperature of the responder device, an amount of time that the temperature of the responder device has exceeded the threshold, one or more other previously determined time periods for one or more temperatures of the responder device that exceeded the threshold, a correlation between temperatures of the responder device and ranging errors resulting from clock drift and/or frequency offsets between the responder device and the initiator device, or any combination thereof (See, e.g., Anandakumar [0008], [0038], and [0045]-[0048]). The motivation for modification set forth above regarding claim 1 is applicable to claim 6.
The rationale set forth above regarding the device of claim 6 is applicable the method of claim 16.

Regarding claims 7, 17, and 26: Wennerstrom modified by Anandakumar and Vamaraju further teaches wherein the response frame comprises a fine timing measurement (FTM) action frame, a Trigger Frame (TF) Ranging Poll frame, or a responder-to-initiator (R2I) location measurement report (LMR) (See, e.g., Wennerstrom p. 2: 1-20; also p. 6: 16-26; also Vamaraju figure 4). The motivation for modification set forth above regarding claim 1 is applicable to claim 7.
The rationale set forth above regarding the device of claim 7 is applicable the method and device of claims 17 and 26, respectively.

Regarding claim 8: Wennerstrom modified by Anandakumar and Vamaraju further teaches wherein the determined time period is indicated by a timer included in an information element (IE) of the response frame (See, e.g., Vamaraju [0059], [0060], [0072]. See also Wennerstrom p. 2: 13-14; note the explanation set forth above regarding claim 1). The motivation for modification set forth above regarding claim 1 is applicable to claim 8.

Regarding claims 9, 18, and 27: Wennerstrom modified by Anandakumar and Vamaraju further teaches wherein the temperature of the responder device is indicated by one or both of a time-of-arrival (TOA) error field or a time-of-departure (TOD) error field of the response frame (See, e.g., Vamaraju [0059], [0069]). The motivation for modification set forth above regarding claim 1 is applicable to claim 9.
The rationale set forth above regarding the device of claim 9 is applicable the method and device of claims 18 and 27, respectively.

Regarding claims 10 and 19: Wennerstrom modified by Anandakumar and Vamaraju further teaches wherein one or both of the TOA error field or the TOD error field are set to a predetermined value indicating that the temperature of the responder device exceeds the threshold (See, e.g., Vamaraju [0069]-[0074]; note also the explanation set forth above regarding claim 1). The motivation for modification set forth above regarding claim 1 is applicable to claim 10.
The rationale set forth above regarding the device of claim 10 is applicable the method of claim 19.

Regarding claim 11: Wennerstrom modified by Anandakumar and Vamaraju further teaches wherein the one or more processors are further configured to: decline requests for ranging operations during the determined time period (See, e.g., Wennerstrom p. 2: 1-20; note also the explanation set forth above regarding claim 1). The motivation for modification set forth above regarding claim 1 is applicable to claim 11.

Regarding claims 12-14, 20-22, 28, and 29: Wennerstrom modified by Anandakumar and Vamaraju further teaches wherein the one or more processors are further configured to: solicit a subsequent ranging request from the initiator device in response to the temperature of the responder device decreasing below the threshold (i.e. claim 12); wherein soliciting the subsequent ranging request includes transmitting, via the transceiver, an action frame configured to trigger transmission of the subsequent ranging request from the initiator device (i.e. claim 13); and wherein the action frame comprises a Trigger Frame (TF) Ranging Poll frame, a fine timing measurement (FTM) Request frame, a location measurement report (LMR) frame, or a vendor action frame (i.e. claim 14) (See, e.g., Vamaraju [0059], [0060], [0072]. See also Wennerstrom p. 2: 13-14; note the explanation set forth above regarding claim 1). The motivation for modification set forth above regarding claim 1 is applicable to claims 12-14.
The rationale set forth above regarding the devices of claims 12-14 is applicable the methods and devices of claims 20-22, 28, and 29, respectively.

Regarding claim 23: Wennerstrom modified by Anandakumar and Vamaraju further teaches after expiration of the determined time period, determining whether the responder device's temperature is less than the threshold; and in response to determining that the temperature of the responder device is less than the threshold, transmit, via the transceiver, an action frame configured to trigger a subsequent request for ranging operations from the initiator device (See, e.g., Vamaraju [0059], [0060], [0072]. See also Wennerstrom p. 2: 13-14; note the explanation set forth above regarding claim 1). The motivation for modification set forth above regarding claim 1 is applicable to claims 23.

Relevant Art
10.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Anandakumar is analogous art (see MPEP 2141.01(a)) because: it is in the same field of endeavor as the claimed invention (i.e. clock synchronization between wireless devices) and/or it is pertinent to the problem faced by the inventor (i.e. errors resulting from temperature-induced clock drift and/or frequency offsets). Further, it was known before the effective filing date of the application that ranging operations are affected by temperature-induced clock drift (see the reference cited in Applicant’s Information Disclosure Statement submitted August 17, 2022; cite no C2 “Milad” at page 3, section III (B)).